Case 3:19-cv-01671-BR   Document 31-19   Filed 10/21/19   Page 1 of 3




                        EXHIBIT 7B
             Case 3:19-cv-01671-BR                     Document 31-19                 Filed 10/21/19               Page 2 of 3
19/10/2019                                             Roundcube W ebm ail :: Re: A m is Integrity// Noon Report



   Subject      Re: Amis Integrity / / Noon Report
   From         <operations@drybulksingapore.com>
   To           Master, Amis Integrity
                <master.amisintegrity@wisdom.amosconnect.com>
   Copy         CHRTS-Operations <Operations@24vision.so1utions>, Wisdom
                OP4(Curly Tsao) <op04@wisdomlines.com.tw>
   Date         2019-07-10 12:04


   Dear Master,



   Thanks yours below.



   Can you kindly advise on the following:




   20k 10% SBM (soy bean meals) sf 54
   15K 10% SBM sf 54 but diff grade)
   6.6K 10% SFMP sf 63 (sunflower meal pellets)



   Basis 10.51 fw and 10.55 fw.



   It shall be basis 2/2/1 cargo holds.



   Kindly advise maximum intake



   Best Regards,



   Dry Bulk Singapore

   On 2019-07-09 19: 14, Master, Amis Integrity wrote:

    FM: M.V AMIS INTEGRITY
    DD: 09TH-JUL-2019
    REF NO.:

    DEAR SIRS,

    GOOD DAY,

    WELL RCVD YR E-MAIL TKS!

    BASIS 1600LT(UTC+l) SHIP'S POSN: 29-28.7S 02-48.SE

    DISTANCE SALVADOR 2515NM, BSS SPEED 11.SKT ETA 1800UTC/18TH/JUL/19
                                BSS SPEED llKTS ETA 0400UTC/19TH/JUL/19
                                BSS SPEED 10KTS ETA 0300UTC/20TH/JUL/19
    DISTANCE PONTA DA MADEIRA 3246NM BSS SPEED 11.SKTS ETA 0900UTC/21ST/JUL/19
                                         SPEED llKTS ETA 2200UTC/21ST/JUL/19


    B/RGDS
    Master of M.V "AMIS INTEGRITY" YANG XIAOJUN
    TEL: +870 773804096
    Mobile: +886 966650286
    E-MAIL: master.amisintegritY.@wisdom.amosconnect.com

webmail .drybulksingapore.com/? _task=mail&_safe=0&_u id= 1 904&_ mbox=INBOX. Sent&_action=print&_ extwin= 1                     1/2
             Case 3:19-cv-01671-BR                     Document 31-19                Filed 10/21/19             Page 3 of 3
19/10/2019                                             Roundcube Webmail :: Re: Amis Integrity II Noon Report



     From: QP.erations@drybulksinggP.Ore.com
     Date: Tue, 9 Jul 2019 17:04 +0200 Msg: AMOS-1401393634
     Subject: Re: Amis Integrity // Noon Report
     To: Master, Amis Integrity
     Cc: CHRTS-Operations
     Cc: Wisdom OP4(Curly Tsao)

     Captain,

    Kindly advise distance to Salvador do Bahia, Brazil and/or Ponta Da
    Madeira Brazil and respected ETA.

     It is an option and shall be closer than Recalada.

     Please advise.

    Best regards,

    Dry Bulk Singapore

    On 2019-07-09 14:31, Master, Amis Integrity wrote:

      FM: M.V AMIS INTEGRITY
      DD: 09TH-JUL-2019
      REF NO.: 2019-07-09-005
      ======noon report======

      1. date/ time (lt and utc): 09th/ 1200lt (1100utc)

      2. time, elapsed since last report:24

      3. position lat & lon / course:29-39.9S 003-38.5E /288

     4. speed/ rpm/ slip:11.0/77/2.5%

      5. wind direction/force:WNW/4

      6. swell direction/force/height:NW/4/2

      7. distance covered since last report:264

      8. average speed since last report: 11.0

      9. daily consumption: hsifo/lsifo/mdo/fw:15.3/0/0.1/19

      10.qtty remaining on board: hsifo/lsifo/mdo/fw:216.48/                    /9.49/91

      11.distance to go:3103.lNM

      12.eta RECALADA P/S:1000UTC/23RD/JUL/2018

      13. n/a

     REMARK:     THE SHIP'S BROB STILL          NOT SUFFICENT TO SAFETY ARRIVAL RECALADA. PLS PAY MORE ATTENTION,
     TKS!

     B/RGDS
     Master of M. V "AMIS INTEGRITY" YANG XIAOJUN
     TEL: +870 773804096
     Mobile: +886 966650286
     E-MAIL: master.amisintegrity@wisdom.amosconnect.com




webmail.drybulksingapore.com/? _task=mail&_safe=0&_u id= 1904 &_mbox=I NBOX. Sent&_action=pri nt&_ extwin= 1                  2/2
